DAVIS, Circuit Judge
(dissenting). The District Court is reversed on the ground:
“That there was no evidence in the case from which the jury could validly infer that the train when it inflicted the injury was being operated by the corporation sued.”
The learned trial judge charged, and this court has declared, that if the particular train at the time and place in question was operated in strict accordance with the contract between the defendant and the Napierville Company, the plaintiff cannot prevail, for according to the contract alone the train crew was wholly the servant of the Napier-ville Company, in its sole employ and under its exclusive control. But, as the jury was charged, the operation of the train, and the consequent master of the crew, depended upon, “not how it was agreed to be done, but how it was done.” This court, in commenting on this phase of the charge, said that if—
“the train was operated otherwise than as agreed upon, * * * there was, concededly, a question for the jury. If there is no such evidence * * * there was no question for the jury.”
Addressing itself to this question, the court said:
“The main contention of the plaintiff is that the men so selected, hired and paid were ‘subject to the discipline and discharge only by the defendant.’ This too, is not wholly correct. Being in the general service of the Delaware Company, that company had sole power to discharge them when in its service. When they came into the special service of the Napierville Company, the latter company, of course, did not have power to discharge a servant in the general employ of another master. It did, however, have power for any reason of its own to refuse thereafter to permit an objectionable servant in the general employ of the Delaware Company to re-enter upon its line. On the other hand, there is nothing in the evidence which shows that the Delaware Company had power to discharge one, though a servant within its general employ, while actually in the special service of the Napierville Company. The arrangement between these two companies would, from its very nature, seem to indicate that neither had a right to discharge men while employed in the service of the other. At all events there is no evidence to the contrary. Therefore the right to discharge, or the lack of it, does not, in our opinion, determine the character of the control of the operation of the train so manned.”
Somebody surely had authority to discharge the engineer at the very time and place of the accident, and that somebody was the master whose servant the engineer at the time was. Mr. Harry F. Burch, *694assistant to the general manager for transportation of the defendant, whose department had charge of the employment and discharge of engineers, firemen and conductors, testified, first, that the superintendent of the Napierville Company had the right to discharge members of the crew on defendant’s train while on the Napierville Company’s tracks; but he later testified that what he .meant was that he could report any infraction of the rules of the Napierville .Company, justifying discharge, to the defendant company, which had authority to “relieve them [members of the crew] from service.” It might be inferred from the contract, though it does not in terms so state, that authority to discharge members of the crew of defendant’s trains while being operated on the tracks of the Napierville Company rested wholly in its superintendent. But according to the testimony of Mr. Burch, the superintendent as a matter of fact did not have that authority; the authority to discharge rested solely in the defendant company. Here was a plain conflict in the evidence, and it was the province of the jury to determine whether the operation of trains was as it was agreed to be done or otherwise, and it found, under proper instructions of the court, that it was otherwise. The evidence as a whole is sufficient to justify the conclusion of the jury that the defendant was the master of the engineer while he was employed in the “special service” at the time of the accident, and it alone had authority to discharge him at that time. In reaching a contrary conclusion, we are invading the province of the jury.
This should not be done, and I therefore think that the judgment of the District Court should be affirmed.